NO. 07-08-0349-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 NOVEMBER 20, 2008

                         ______________________________


            IN THE INTEREST OF S.M.D., N.F.D., AND I.F.D., CHILDREN

                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

             NO. 70,274-2; HON. PAMELA COOK SIRMON, PRESIDING

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               ON MOTION TO DISMISS


      Pending before the Court is a motion, signed by counsel for appellants Corina

Delgado and Federico Delgado, Jr., indicating both appellants desire to withdraw their

notice of appeal and dismiss the appeal pursuant to Rule 42.1 of the Texas Rules of

Appellate Procedure. No decision of this Court having been delivered to date in the appeal

and finding the motion complies with the requirements of Rule 42.1(a), we dismiss the

appeal. Further, the Court will tax costs against appellants. Tex. R. App. P. 42.1(d).
      Having disposed of this appeal at the appellants’ request, we will not entertain a

motion for rehearing and our mandate shall issue forthwith.



                                  James T. Campbell
                                       Justice




                                           2